Citation Nr: 0006052	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral fixed 
flexion of the fourth and fifth fingers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active military service from December 1961 to 
May 1966.  This appeal arises from a January 1998 rating 
decision of the Huntington, West Virginia, Regional Office 
(RO)-which determined he had not submitted new and material 
evidence to reopen a claim for service connection for 
bilateral fixed flexion of the fourth and fifth fingers.  In 
April 1999, he testified at a
video-conference hearing before the undersigned Acting Member 
of the Board of Veterans' Appeals (Board), after which the 
Board remanded his claim to the RO in August 1999 in order to 
obtain relevant evidence he identified during the hearing.  
The case since has been returned the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The most recent final denial of the veteran's claim for 
service connection for bilateral fixed flexion of the fourth 
and fifth fingers was the Board's decision issued in August 
1997.

2.  The additional evidence submitted since August 1997 is 
duplicative or cumulative of evidence already considered.


CONCLUSION OF LAW

The evidence received since the Board's August 1997 decision 
denying the appellant's claim for service connection for 
bilateral fixed flexion of the fourth and fifth fingers is 
not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's service medical records reveals 
that his November 1961 enlistment examination is completely 
negative as to complaints and diagnoses of, or treatment for, 
a disorder involving the fingers.

The January 1962 clinical notes show a history of nodules 
over the third and fourth left proximal interphalangeal (PIP) 
joints.  In January 1962, the veteran gave a long history of 
morning stiffness of the hands prior to entering service and 
a 6 month history of having firm, non-tender pea-sized 
nodules which had developed on the ring finger of the right 
hand and the middle finger of the left hand at the PIP joint.  
A follow-up visit included X-rays of the hands, which were 
negative.  There was insufficient evidence to confirm the 
provisional diagnosis of rheumatoid arthritis.  In February 
1962, a biopsy of a rheumatoid nodule of the third finger of 
the left hand was performed.  No diagnosis was provided.  
Swelling of the right ring finger and left middle finger was 
noted in April 1962.  A May 1962 sick call report noted a 
growth on the proximal phalangeal joint of the fourth digit 
of the right hand and third digit of the left hand.  X-rays 
of the hands taken in June and July 1962 showed no osseous or 
joint defects present.  A July 1962 report of hospitalization 
showed complaints of stiffness and pain involving several 
different joints, beginning one and one-half years 
previously.  Symptoms were morning stiffness in the hands 
which disappeared with calisthenics or moving about.  The 
veteran reported that the stiffness had worsened.  Physical 
examination of the joints showed no evidence of any swelling, 
tenderness, or limitation of movement.  The veteran 
complained of pain, especially in the metacarpophalangeal and 
PIP joints.  When asked to flex both hands, he could not do 
so completely, complaining of tenderness and pain.  There 
were no subcutaneous nodes.  There was also no muscular 
weakness, except for the fact that the veteran could not 
close his hand or make a tight fist.  X-rays of the hands 
showed no deformities and were read as normal.  There was no 
evidence of any arthritic changes.  The examiner stated that 
the veteran did not have rheumatoid arthritis or fibrositis.  
There was no evidence of any active inflammatory disease.  
Diagnosis was arthralgia of the hands, knees, ankles, 
cervical and lumbar spines.  The etiology of this arthralgia 
was unknown, but it was opined it had existed prior to the 
veteran's enlistment and had not been aggravated by service.  
The veteran complained of painful hands in July and August 
1962.

The September 1963 clinical notes showed tender PIP joints, 
and some fusiform swelling of interphalangeal joints with 
subcutaneous nodules, suggestive of rheumatoid arthritis.  In 
July 1964, the veteran complained of lumps on the third 
finger of the right hand and fourth finger of the left hand 
on top of the second joint.  X-ray examination revealed no 
bony involvement or abnormalities.  A knot on the knuckles 
was reported in August 1964.  An August 1964 X-ray 
examination of the hands was negative for fracture and/or 
bony abnormalities.

The veteran was seen at sick call in January 1965 for a two- 
inch wound laceration on the little finger of the right hand, 
which was sutured.  The finger was swollen later that month.  
The veteran's April 1966 separation examination noted a one- 
half-inch scar on the back of the right hand.  His 
extremities were reported to be normal.

The post-service medical records include a report of a VA 
examination dated in January 1985.  The veteran reported that 
his right hand was caught on the right side of the steering 
wheel, causing him to lose control of his vehicle.  X-ray 
examination of the right hand revealed the fourth and fifth 
digits to be held in relative positions of flexion at the 
proximal interphalangeal joints, with no evidence of other 
abnormality.  The veteran reported a right hand injury in 
Japan in 1964, in which the hand was fractured and lacerated, 
and healed in the flexed position.  A loss of extension was 
noted in the right fourth and fifth fingers.  The veteran 
complained of pain and swelling in the right hand.  
Examination of the fourth and fifth fingers showed that they 
were fixed in flexion.  The PIP joints were at 90 degrees.  
The palmar tissue was tender.  Sensation was normal.  
Diagnosis was residual injury of the right hand with fixed 
flexion deformity of the fourth and fifth fingers.

The veteran was next afforded a VA examination in February 
1994.  He reported a post-service car accident in 1966 where 
he lost one-half of his left index finger.  He complained of 
numbness of the fingers, and stated that he could not use 
them or hold anything with them.  The fourth and fifth 
fingers of both hands were said to be painful and fixed in 
the flexed position.  Examination of the hands revealed 
flexion contractures of the fourth and fifth fingers.  An old 
healed scar was noted at the folds of the flexor skin region 
of the metacarpal phalangeal region of the hand.  Skin 
lacerations of about three-fourths to one inch were noted on 
the fourth and fifth fingers bilaterally.  Problems were 
noted with the flexor tendons of the fourth and fifth fingers 
on the right hand in addition to extensive scar tissue in the 
palmar fascia of both hands.  The fourth and fifth fingers 
were stiff and could not be moved.  X-rays revealed an old 
fracture of the distal fifth metacarpal of the right hand.  
Diagnoses were: Dupuytren's contracture, moderately severe, 
of the fourth and fifth fingers bilaterally; an old fracture 
of the distal right fifth metacarpal, healed with some 
deformity; and scars across the creases of the fourth and 
fifth fingers on both hands at the metacarpophalangeal 
joints.

The veteran has submitted lay statements from two friends 
dated in May 1995 which basically state that the veteran 
could not straighten his fingers, had no grip strength, and 
was in pain most of the time.  A May 1995 lay statement from 
the veteran's wife says that she met him two days after his 
discharge from service, and that his hands would become 
swollen, requiring them to be soaked in Epsom salts.  She 
also stated that the veteran's bent fingers would catch on 
the gear shift and steering wheel of his truck, and that he 
would double over in pain due to catching his fingers on 
things.

The veteran was afforded a VA examination in July 1995.  He 
complained that he could not have anything done about the 
Dupuytren's contractures of the fourth and fifth fingers of 
both hands.  A VA physician had earlier told the veteran that 
the tendons could possibly be stretched, and if that were 
unsuccessful, the fingers would have to be amputated.  The 
veteran complained that he could not get an appropriate job 
because he could not use his fingers.  Physical examination 
noted that the veteran was limited because of the Dupuytren's 
contractures, which were very tight.  The veteran could make 
a fist with the long index and thumb fingers on both hands, 
particularly on the left.  The left index finger was 
amputated at the proximal interphalangeal joint due to the 
post-service car accident.  Review of X-rays revealed a 
healed fracture of the right fifth metacarpal with some 
angulation.  The left hand showed a fracture with some 
angulation of the distal portion of the proximal phalanx of 
the left long finger.  Diagnoses were: (1) fracture of the 
fifth metacarpal of the right hand with angulation, healed; 
(2) fractures of proximal phalanx, distal portion, of the 
long finger with angulation of the left hand; and (3) 
bilateral severe Dupuytren's contracture of the fourth and 
fifth fingers of both hands.  The examiner recommended that 
the veteran visit a hand surgeon to possibly straighten the 
fingers and allow some use of them.

During his June 1997 Board hearing, the veteran testified 
that during his service in a tank division in January 1964 he 
crushed the fourth and fifth fingers of both hands with a 60-
pound barrel rammer, which required stitches on the fifth 
finger of the right hand.  He further testified that a 
corpsman had sewn the hand, but that the stitches were 
removed due to swelling.  The hands were then taped up, with 
the fingers fully closed on both hands.  The veteran 
testified that he did not receive further medical treatment 
in service, and that after the injury the fingers never could 
completely straighten.  He testified that he did not have any 
problems with his fingers prior to service, that his hands 
were not injured while he worked in construction, and that he 
currently had difficulty in gripping bolts while working on 
his car.  The veteran reported that he had not received 
private medical treatment for his fingers, but that he began 
receiving VA treatment in approximately 1984.  

In August 1997, the Board denied the veteran's claim for 
service connection for the bilateral fixed flexion deformity 
of his fingers, primarily because there was no competent 
medical evidence of record linking it to his service in the 
military, including any incident of trauma in service, or to 
a service-connected condition.

In late August 1997, the veteran requested that his claim for 
service-connection be reopened.  The veteran supported this 
claim with the submission of copies of in-service photographs 
showing him with a bandaged fifth digit of the right hand.  
He alleged that these pictures had been taken after his in-
service injury to this hand.  Another hearing before the 
Board was provided to the veteran in April 1999.  
He testified in detail about his in-service injury to his 
hands.  He alleged that he had never been able to fully flex 
his fingers since that accident.  He asserted that his VA 
physician had opined that the current fixed flexion of his 
fingers was etiologically related to his in-service injury.

In August 1999, the Board remanded this case to the RO so the 
veteran could be informed of his responsibility to submit 
competent evidence of a nexus between his current bilateral 
hand disability and his military service.  The RO also was 
instructed to obtain his VA treatment records that he 
identified during his hearing.

The RO sent a letter to the veteran in September 1999 
requesting that he submit the required nexus evidence.  His 
VA treatment records dated from 1993 to 1999 were 
incorporated into his claims file in September 1999.  Those 
records noted treatment of his various physical complaints.  
He also alleged that his current bilateral hand deformities 
were related to his in-service injury.  The diagnoses 
included Dupuytren's Contracture.  In January 1994, 
radiological studies noted flexion deformities of the fourth 
and fifth digits of the right hand and second, third, and 
fourth digits of the left hand.  The radiologist opined that 
there was a deformity of the head of the fifth metacarpal 
bone in the right hand that could be due to an old fracture 
or exostosis.  Bilateral hand X-rays taken in May 1994 
reported flexion deformities of the ring and little fingers 
with post-traumatic deformity of the distal fifth metacarpal.  
Similar findings were noted on X-ray reports dated in April 
1997.

A supplemental statement of the case (SSOC) was issued to the 
veteran in November 1999.  In this SSOC, the RO determined 
that the evidence received since the last final Board 
decision was cumulative of evidence previously reviewed by 
the VA.  A written statement was received from the veteran in 
December 1999.  He claimed that a VA physician had verbally 
expressed the opinion to him that his current fixed flexion 
disorder was the result of his in-service injury.  However, 
this physician allegedly refused to prepare a written opinion 
on the basis that he felt he was not qualified to give such 
an opinion for the record.  It was related that the physician 
had referred the veteran to a VA specialist for an 
examination in April 2000 in order to prepare an opinion on 
the etiology of his fixed flexion disorder.


II.  Applicable Criteria

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to 
"finality" and reopening of claims are pertinent to the 
appeal.  When, as here, the Board has denied the claim, 
the denial is final unless the Chairman determines that 
reconsideration is warranted, or another exception to 
"finality" applies.  Otherwise, no claim based upon 
the same factual basis shall be considered.  See 38 U.S.C.A. 
§§ 7103, 7104; 38 C.F.R. §  20.1100.  In order to reopen the 
claim, and warrant a review of the former disposition of it, 
evidence that is both new and material to the case must be 
presented or obtained.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
"New" evidence is that which is not merely cumulative of 
other evidence of record.  "Material" evidence is that 
which is relevant to and probative of the issue at hand.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Court has ruled that on attempts to reopen previously and 
finally denied claims, the VA must conduct a three-step 
analysis.  First, with the credibility of the new evidence 
presumed, it must be determined whether the evidence 
presented or secured since the prior final denial of the 
claim is new and material under the provisions of 38 C.F.R. 
§ 3.156(a).  If the evidence is determined to be new and 
material, the VA must then reopen the claim and determine if 
it is now well-grounded.  Third, if the claim is well-
grounded, then the VA may proceed to evaluate the merits of 
the claim.  Winters v. West, 12 Vet. App. 203 (1999).  
The evidence subject to review in a new and material evidence 
determination is all the evidence submitted since the time 
that the claim was last finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the U. S. 
Court of Appeals for the Federal Circuit (Circuit Court) held 
invalid the test applied in that case by the Board and the 
Court for determining whether new and material evidence had 
been submitted to warrant reopening of a claim for service 
connection.  Specifically, the Circuit Court held that "new 
and material evidence" as provided in 38 C.F.R. § 3.156(a), 
as a requirement to reopen a finally disallowed claim, had 
been impermissibly defined in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991)-to the extent that it required "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" (emphasis added).  Thus, the Board must 
use 38 C.F.R. § 3.156(a), itself, to determine whether new 
and material evidence has been submitted to reopen 
the veteran's claim-irrespective of whether the evidence 
would change the outcome of the Board's prior decision in 
August 1997.


III.  Analysis

In written contentions presented directly to the Board in 
January 2000, the veteran's representative argued that in 
light of the Hodge decision the Board was required to remand 
the present case for another review by the RO that did not 
include the test struck down by the Circuit Court.  A review 
of the RO's November 1999 SSOC indicates that a remand is not 
necessary.  According to a post-Hodge decision of the Circuit 
Court in Anglin v. West, No. 99-7019 (Fed. Cir. Feb. 15, 
2000), when a RO decision is under consideration by the 
Board, and a determination of a lack of new and material 
evidence is based on a finding that the claimant has merely 
submitted cumulative evidence, remanding for additional 
review by the RO is superfluous.  The Court held that the 
Hodge decision only concerned findings on the materiality of 
new evidence, not on whether the recently submitted evidence 
was in fact "new."  Furthermore, the appellant and her 
representative have been adequately notified of the RO's 
reasons and bases for its decision and provided the 
opportunity to present arguments regarding its denial.  
Therefore, the undersigned concludes that the appellant's 
procedural rights were not abridged in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, the 
undersigned finds that the RO fully complied with the Board's 
remand instructions of August 1999, to include requesting the 
identified medical opinion from the veteran and obtaining his 
VA medical records.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Based on the above findings, the undersigned 
determines that appellate review on this issue is appropriate 
at this time.

A review of the claims file indicates that the objective 
evidence of record at the time of the Board's decision in 
August 1997 included the veteran's in-service complaints of 
pain, stiffness, and nodules in his fingers and hands, an in-
service laceration of the little finger of the right hand, 
numerous in-service radiological studies showing no 
abnormality, a military physician's opinion that found that 
arthralgia had existed in the veteran's hands prior to his 
military service and had not been aggravated by his service, 
a separation examination finding no upper extremity 
abnormalities, a history of a post-service injury to at least 
the left hand, complaints of fixed flexion in his fingers and 
diagnoses of Dupuytren's Contracture beginning in the 1980's.  
The lay evidence included the veteran's testimony about his 
in-service injury to his hands and the existence of his 
current hand problems since that time, lay statements noting 
his current symptoms, and a statement of his spouse 
that claimed swelling had existed in the veteran's hands 
since a few days after his separation from service.

The evidence received since the Board's August 1997 decision 
consists of photographs of the veteran's bandaged right 
little finger taken during his military service, treatment 
records and radiological studies noting deformities and
post-traumatic changes in his hands, his testimony of his in-
service injury and subsequent symptomatology, and his 
statement that a physician had told him that his current hand 
disorder was related to his military service.

It is the undersigned's determination that the evidence 
submitted since August 1997 is merely cumulative or 
duplicative of evidence previously considered by the Board.  
The photographs confirm the veteran's injury and laceration 
to his right little finger while on active duty in the 
military, but service connection already has been established 
for the residuals of that trauma.  The treatment records and 
radiological (X-ray) studies confirm that he currently has a 
bilateral hand/finger disorder-diagnosed as Dupuytren's 
Contracture-but the records do not, in turn, contain a 
competent medical opinion etiologically linking this disorder 
to his military service, including any incident of trauma 
during service.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  His 
written and oral arguments and assertions since August 1997 
are essentially the same as those he made to the Board prior 
to that decision-so they are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  While he alleges 
that one of his physicians verbally told him that his current 
disorder is related to his in-service injury, he also 
acknowledges that such statement was not actually documented 
in writing to confirm that it was, in fact, made; therefore, 
it is not sufficient to reopen the claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (any statement of a 
claimant as to what a physician verbally told him is 
insufficient to establish a medical diagnosis or etiology).  
Moreover, based on statements from the veteran, even the 
physician, himself, appears to acknowledge that he is not 
competent to render such an opinion.  See Black v. Brown, 
10 Vet. App. 279, 284 (1997).  Also, the veteran does not 
have the medical expertise and training to do so himself.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Where, as here, 
resolution of the claim turns on such a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously denied claim.  See Hickson 
v. West, 11 Vet. App. 374, 378 (1998).

Finally, the Board must remind the veteran that it previously 
remanded his claim in August 1999 for the very purpose of 
giving him an opportunity to identify
and/or submit a medical opinion of a doctor or other 
qualified medical health care professional linking the 
current bilateral hand and finger deformity to his service in 
the military, including an incident of service such as 
trauma.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993); see 
also Velez v. West, 11 Vet. App. 148, 158 (1998); Anderson v. 
West, 12 Vet. App. 491, 496 (1999); Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996), citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995).  However, despite this, no such 
medical nexus opinion was identified and/or obtained, so the 
RO returned the case to the Board.  It appears the veteran 
since has been scheduled for an examination in April 2000, 
with the possibility of obtaining such an opinion at that 
time.  If this is, in fact, the case, then he is encouraged 
to submit a copy of it to the RO for consideration.  But 
since there is no such opinion currently of record, and since 
he already has been given ample opportunity to provide the 
requisite medical nexus evidence, or to identify its location 
so VA can obtain it for him, the Board does not believe that 
further development of his claim in this regard is warranted 
at this time. 38 U.S.C.A. § 5103(a); McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir 1997); Graves v. Brown, 8 Vet. App. 
522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for bilateral fixed 
flexion of the fourth and fifth fingers is denied.




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

